DETAILED ACTION
	This final office action is in response to Applicant’s amendment filed November 28, 2022.  Applicant’s amendment amended claims 1, 3, 4, 6, 8, 9, 12-14, 20-43 and canceled claims 5, 7, 10, 11, and 42.  Currently Claims 1-4, 6, 8, 9, 12-41 and 43 are pending.  Claims 1, 41 and 43 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to the Title is withdrawn in response to Applicant's amendment to the Title.
	The Double Patenting rejection in the previous office action is withdrawn in response to Applicant's amendments to the claims and the Terminal Disclaimer filed November 28, 2022.
	The 35 U.S.C. 102(1) rejection of claims 1, 4, 7, 15, 16, 19, 41 and 43 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	The 35 U.S.C. 103(a) rejections of claims 2, 3, 9, 10, 13, 14, and 20 in the previous office action are withdrawn in response to Applicant's amendments to the claims.



Response to Arguments
Applicant’s arguments, see Pages 19, 20, filed November 28, 2022, with respect to Oracle have been fully considered and are persuasive.  The 35 U.S.C .102 rejection of 1, 4, 7, 15, 16, 19, 41 and 43 has been withdrawn. 

Applicant's arguments filed November 28, 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that the newly amended claims are patent eligible under 35 U.S.C. 101 as the amended claims are now directed to causing adjustments to amounts of medicament supplied by a supplier (based on a supply plan), wherein such supply adjustments cannot be performed in a human mind (e.g. generate forecast model in order to determine medicament supply plan; Remarks: Last Paragraph, Page 17; Paragraphs 1-2, Page 18).

In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101, as the newly amended claims are directed to causing adjustments to amounts of medicament supplied by a supplier, the examiner respectfully disagrees.
Independent claims 1, 41 and 43, as newly amended, recite as their final method step(s) of an output unit configured to output the medicament supply plan to the supplied to cause adjustments to be made to amounts of the medicament to be supplied by the supplier to one or more of the plurality of patients (Claim 1) OR adjusting amounts of the medicament to be supplied by the supplier to one or more of the plurality of patients based on the medicament supply plan (Claims 41, 43).
The newly recited limitation to outputting adjusts to cause adjustments to medicament supply amounts is merely a desired/intended result of the generated medicament supply plan, wherein it is not clear that the adjustments to supply are actually required to be made.  The claims do not positively recite who or what entity actually adjusts the amount of medicament supply (e.g. the claims read on a human user reading the supply plan and making manual adjustments to the medicament supply).  As claimed (and disclosed) the recited system does not do not automatically control the supply generation, production, manufacturing or distribution of the medicament, the claims merely display data on a screen to a human user who may or may not adjust the supply.  As such the claims remain directed to the abstract idea of supply chain planning and do not recite significantly more than the abstract idea.

In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101 because the method steps cannot be performed in a human mind (e.g. generate forecast model in order to determine medicament supply plan), the examiner respectfully disagrees.
Generating forecast models and generating product supply plans are old, well-known, and widely precited well before the advent of computers.  Applicant has not provided any evidentiary support for Applicant’s assertion that generating a forecast demand model or any of the recited method steps is incapable of being performed by a human mind or via pen and paper.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-41 and 43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 41 and 43, the claims are directed to the abstract idea of supply planning. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, supply planning (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to determining a supply plan based on ‘open’ demand and stock level, wherein supply planning is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receive”, “receive”, “determine”, “generate”, “determine”, “determine”, “determine” and “output” recite functions of the supply planning are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The steps of generate a forecast demand model, determine a total forecast demand number, determine/determining an open demand are also directed to an abstract idea because it is a mathematical concept.  The intended purpose of independent claims 1, 41, and 43 appears to be to determine a medicament ‘supply plan’ based on a product’s stock level and open (unmet, unassigned, candidate, pending, unfulfilled, etc. - orders) demand.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the additional limitations of generic computer elements: input unit, processing unit, output unit, and storage medium storing programs.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  : input unit, processing unit, output unit, and storage medium storing programs.  These generic computing components are merely used to obtain/receive and process information as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's supply planning in the general field of business management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 1-41 and 43 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited: input unit, processing unit, output unit, and storage medium storing programs," the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of determine current levels of efficacy, generate a forecast demand model, determine a total forecast demand number, determine an open demand, determine a medicament supply plan all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of an input unit, processing unit, output unit, and storage medium storing programs nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receive patient information and receive supply information are directed to insignificant pre-solution activity (i.e. data gathering).  The step of output the medicament supply plan to cause adjustments merely recites insignificant post-solution activity (i.e. data output).  The mere nominal recitation of a generic processing unit does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The input unit, processing unit, output unit, and storage medium storing programs are recited at a high level of generality merely performs generic computer functions of receiving, processing and outputting data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply a judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the providing steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2 -4, 6, 8, 9, and 12-40, the claims are directed to the abstract idea of supply planning and merely further limit the abstract idea claimed in independent claims 1, 41 and 43.  
Claim 2 further limits the abstract idea by relating the demand to delivery zones (a more detailed abstract idea remains an abstract idea).  Claim 3 further limits the abstract idea by including  delivery zones (a more detailed abstract idea remains an abstract idea). Claim 4 further limits the abstract idea by determining the supply plan based on an associated shelf-life (a more detailed abstract idea remains an abstract idea). Claim 6 further limits the abstract idea by taking into account medicament half-life (a more detailed abstract idea remains an abstract idea).  Claim 8 further limits the abstract idea by taking into account body weight (a more detailed abstract idea remains an abstract idea).  Claims 9 further limits the abstract idea by taking into account distribution weight (a more detailed abstract idea remains an abstract idea).  Claims 12 further limits the abstract idea of identifying two in-stock products that have a combined efficacy (a more detailed abstract idea remains an abstract idea).   Claim 13 further limits the abstract idea by determining a production plan utilizing net demand (a more detailed abstract idea remains an abstract idea).  Claim 14 further limits the abstract idea by providing a production schedule (a more detailed abstract idea remains an abstract idea).  Claim 15 further limits the abstract idea by determining open demand by subtracting shipped orders from total demand forecast (a more detailed abstract idea remains an abstract idea).  Claim 16 further limits the abstract idea by limiting the total demand forecast to a summation of a plurality of sub demand forecasts (a more detailed abstract idea remains an abstract idea).  Claim 17 further limits the abstract idea by determining open forecast (a more detailed abstract idea remains an abstract idea).  Claims 18 further limits the abstract idea by further defining a the total demand forecast (a more detailed abstract idea remains an abstract idea).  Claim 19 further limits the abstract idea by determining open orders (a more detailed abstract idea remains an abstract idea).  Claim 20 further limits the abstract idea by determining the supply plan utilizing a production plan (a more detailed abstract idea remains an abstract idea).  Claim 21 further limits the abstract idea by determining a probability of re-receipt (a more detailed abstract idea remains an abstract idea).  Claim 22 further limits the abstract idea by enabling a user to input probability of re-receipt (a more detailed abstract idea remains an abstract idea).  Claim 23 further limits the abstract idea by providing historical medicament receipt data (a more detailed abstract idea remains an abstract idea).  Claim 24 further limits the abstract idea by limiting historical products to those received on one or more occasions (a more detailed abstract idea remains an abstract idea).  Claim 25 further limits the abstract idea by determining a temporal receipt (a more detailed abstract idea remains an abstract idea).  Claim 26 further limits the abstract idea by determining a probability of medicament receipt (a more detailed abstract idea remains an abstract idea).  Claim 27 further limits the abstract idea by determining a receipt distribution (a more detailed abstract idea remains an abstract idea).  Claim 28 further limits the abstract idea by determining first/second demands, and sub-forecasts (a more detailed abstract idea remains an abstract idea).  Claims 29-32 further limit the abstract idea by receiving a plurality of second-sixth demands (a more detailed abstract idea remains an abstract idea).  Claim 33 further limits the abstract idea by determining total demand forecast utilizing first/second sub-forecasts (a more detailed abstract idea remains an abstract idea).  Claim 34 further limits the abstract idea by determining second sub-forecast utilizing an additional first/second forecasts (a more detailed abstract idea remains an abstract idea).  Claim 35 further limits the abstract idea by determining a third additional forecast (a more detailed abstract idea remains an abstract idea).  Claim 36 further limits the abstract idea by determining a second additional forecast (a more detailed abstract idea remains an abstract idea).  Claim 37 further limits the abstract idea by determining a second additional forecast comprising a fifth additional forecast (a more detailed abstract idea remains an abstract idea).  Claim 38 further limits the abstract idea by determining a second additional forecast comprising a sixth additional forecast (a more detailed abstract idea remains an abstract idea).  Claim 39 further limits the abstract idea a user providing an order demand number further limits the abstract idea by determining a second additional forecast comprising a sixth additional forecast (a more detailed abstract idea remains an abstract idea).    Claim 40 further limits the abstract idea by a user providing a forecast demand number further limits the abstract idea by determining a second additional forecast comprising a sixth additional forecast (a more detailed abstract idea remains an abstract idea).  
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-4, 6, 8, 9, 12-41 and 43, Applicant’s specification discloses that the claimed elements directed to an input unit, processing unit, output unit, and storage medium storing programs at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to an input unit, processing unit, output unit, and storage medium storing programs merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processing unit, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a input unit, processing unit, output unit, and storage medium storing programs or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Eric Stamber can be reached on (571) 272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3683